Citation Nr: 0621441	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for claimed residuals of a 
gunshot wound to the right leg.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran had active service from April 1965 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is of record.

The veteran's claim was previously remanded by the Board in 
July 2005.  Since all requested development has been 
completed, the veteran's claim is properly before the Board 
at this time.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran incurred a 
right leg disorder in service or that any currently diagnosed 
right leg disorder is related to military service or was 
manifested within one year of separation from service.


CONCLUSION OF LAW

Residuals of a gunshot wound to the right leg were not 
incurred in or aggravated by service, nor may such disability 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In the present case, this was 
done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a September 2002 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Discussion

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

The veteran has contended that he incurred a gunshot wound to 
the right leg while on active duty.  A review of the 
veteran's service medical records show they are silent for 
any treatment for, or reference to a gunshot wound to the 
right leg.  The veteran was examined for separation in March 
1968.  He did not report an injury to his right leg, and 
wrote and signed the following statement: "To the best of my 
knowledge and belief, their [sic] has not been any change in 
my physical status since may last medical examination since 
April 2, 1965."

Post-service, the veteran underwent VA examination in July 
1984.  This was in reference to a claim of entitlement to 
service connection for a skin disorder.  On examination, the 
veteran's extremities were noted to be normal.  There was no 
reference made to a gunshot wound.

VA treatment and hospitalization records dated from 1987 to 
2005 have been obtained and associated with the claims file.  
A March 1987 hospitalization report shows the veteran was 
discharged with a diagnosis of alcohol abuse.  The veteran 
gave a history of a gunshot wound to the right leg requiring 
multiple surgeries in 1974.  Subsequent records dated through 
2004 are silent for any treatment or complaints associated 
with the veteran's right leg.  Beginning in September 2004, 
the veteran complained of, and was treated for right leg and 
knee pain.  He reported a history of a gunshot wound to the 
right leg at this time.  The diagnosis was degenerative joint 
disease of the right medial knee.

In an August 2002 written statement, V.P. indicated that she 
was an assistant to E.M., M.D., from 1962 to 1997.  He stated 
that, in 1967, Dr. M had treated the veteran for a gunshot 
wound to the right leg while he was on active duty.

In a February 2004 written statement, a fellow soldier of the 
veteran indicated he remembered that the veteran hurt his leg 
and the other soldiers had to pick up his duties during 
active duty.  The veteran added that he was on crutches and 
on sick call for some time in 1967.

In March 2005, the veteran testified at his hearing before 
the undersigned.  He indicated that he currently experienced 
numbness and swelling in his right foot.  He periodically had 
to walk with a crutch or cane.  He stated that he sustained a 
gunshot wound to the right leg while on active duty and 
received treatment while in service.  He indicated that he 
sustained the claimed injury while on leave during service.  
He stated he first received treatment at the VA hospital in 
Atlanta in the 1970s.  The veteran had a cyst on his leg at 
that time, and it was removed.  He stated that the doctors 
indicated that it was likely a residual of the gunshot wound.  
The veteran indicated that he was treated by Dr. M.  While 
his nurse submitted a statement, she had no access to records 
because they had all been destroyed.

The veteran testified that he was shot while on a weekend 
pass and sought treatment from Dr. M.  Then, when he returned 
to service on the following Monday, he sought treatment at 
the infirmary.

In a December 2005 response, the VA Medical Center (VAMC) in 
Decatur, Georgia, indicated that records beginning in 1968 
were not on file.

Based upon the record on appeal, the Board finds that there 
is a lack of evidence to warrant a grant of service 
connection on this issue.  The veteran clearly has a current 
diagnosis of a right leg disorder.  Most recently, he was 
assessed with degenerative joint disease of the right knee.

However, there is a lack of objective medical evidence that 
the veteran sustained any injury, including a gunshot wound, 
to his right leg while he was in service.  The veteran has 
contended that he incurred this injury while on a weekend 
pass, but all attempts by the veteran and the RO to obtain 
records that corroborate this assertion have been fruitless.  
The RO attempted to obtain all records from the VAMC since 
the time the veteran stated he was injured in 1967.  However, 
the VA facility responded that records were only available 
beginning in 1987.  In addition, none of the records that 
were obtained showed any treatment for the veteran's right 
leg until 2004.  The Board further notes that the veteran 
reported in March 1987 that he did incur a gunshot wound to 
the right leg that resulted in surgery.  However, the veteran 
indicated that it occurred in 1974.  Since the veteran 
separated from service in April 1968, his reported medical 
history does not support his contention that this gunshot 
wound occurred during active duty.  Also, this is not 
consistent with the veteran's current contention that his 
gunshot wound was incurred in 1967.

Furthermore, while the veteran has submitted statements from 
his former physician's nurse and a fellow soldier, both 
indicating that he injured his right leg in service, it is 
important to note that, at the time of his separation, the 
veteran himself stated that his physical health had not 
changed since he entered service.

While the Board acknowledges the written statement from Dr. 
M's nurse, we also note that the veteran testified that none 
of Dr. M's treatment records were still available.  
Therefore, it is unclear how V.P. remembered the veteran's 
specific injury and exactly when he incurred it.  There is no 
indication that she obtained this information from any source 
other than the veteran.  A mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

Finally, the Board finds that there is no medical opinion of 
record that links the veteran's current diagnosis with a 
possible gunshot wound in service.  We note that there is a 
lack of medical evidence of treatment for any right leg 
disorder until 2004, nearly 40 years after separation from 
service.  Certainly, then, he did not manifest his 
degenerative joint disease within one year of service to 
warrant presumptive service connection.

While we recognize the veteran's right to offer his opinion 
that his current right leg disorder is related to his claimed 
gunshot wound in service, he has not been found to have the 
requisite medical knowledge to render a competent opinion on 
the matter of causation or etiology of a present disability 
claimed to be related to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Consequently, the evidence preponderates against the claim 
for service connection for residuals of a gunshot wound to 
the right leg, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for residuals of a gunshot wound to the 
right leg is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


